
	
		II
		110th CONGRESS
		2d Session
		S. 3104
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require that all individuals convicted of a felony
		  under State law provide a DNA sample. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the DNA Felony Collection Act of
			 2008.
		2.DNA
			 collection
			(a)In
			 generalThe Attorney General
			 of the United States shall enter into an agreement with each State under which
			 the State shall—
				(1)collect a DNA sample from each individual
			 convicted of a felony under the laws of the State; and
				(2)include the
			 results of a DNA analysis of each DNA sample collected under paragraph (1) in
			 an index of DNA analysis records maintained by the State or by the Federal
			 Government.
				(b)DefinitionsIn
			 this section—
				(1)the terms
			 DNA analysis and DNA sample have the meanings given
			 those term in section 3(c) of the DNA Analysis Backlog Elimination Act of 2000
			 (42 U.S.C. 14135a(c)); and
				(2)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of
			 the United States.
				
